--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of January 20, 2020, by and among Orgenesis Inc., a Nevada corporation (the
"Company"), and the investors signatory hereto (each a "Purchaser" and
collectively, the "Purchasers").

RECITAL

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
January 20, 2020, among the Company and the Purchasers (the "Purchase
Agreement").

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

SECTION 1.

DEFINITIONS

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

"Advice" has the meaning set forth in Section 7(c).

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

"Agreement" has the meaning set forth in the preamble.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Closing Date" has the meaning set forth in the Purchase Agreement.

"Commission" means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.

"Company" has the meaning set forth in the preamble.

"Effective Date" means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

--------------------------------------------------------------------------------

"Effectiveness Deadline" means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next day on which the Commission is open for business.

"Effectiveness Period" has the meaning set forth in Section 2(b).

"Event" has the meaning set forth in Section 2(c).

"Event Date" has the meaning set forth in Section 2(c).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Filing Deadline" means, with respect to the Initial Registration Statement, the
60th calendar day following the Closing Date; provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.

"FINRA" has the meaning set forth in Section 3(j).

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities, but only if such holder is a Purchaser or any
assignee thereof in accordance with Section 7(k).

"Indemnified Party" has the meaning set forth in Section 6(c).

"Indemnifying Party" has the meaning set forth in Section 6(c).

"Initial Registration Statement" means the initial Registration Statement filed
pursuant to Section 2(a).

"Liquidated Damages" has the meaning set forth in Section 2(c).

"Losses" has the meaning set forth in Section 6(a).

"New Registration Statement" has the meaning set forth in Section 2(a).

"Permitted Transferee" means (a) any Affiliate of such Purchaser or a parent
holding company of such Purchaser, and (b) any other transferee with the prior
written consent of the Company, provided that (i) the Purchasers shall have,
within five (5) days prior to such transfer, furnished to the Company written
notice of the name and address of such permitted transferee, details of its
status as a permitted transferee and details of the Registrable Securities to be
transferred, and (ii) the permitted transferee, prior to or simultaneously with
such transfer, shall have agreed in writing to be subject to and bound by all
restrictions and obligations set forth in this Agreement as though it were a
Purchaser hereunder.

2

--------------------------------------------------------------------------------

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

"Purchaser" or "Purchasers" has the meaning set forth in the preamble.

"Registrable Securities" means (i) the Shares issued pursuant to the Purchase
Agreement, (ii) the Underlying Shares issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement and (iii) any other shares of Common
Stock issued as (or issuable upon conversion or exercise of any warrant, right
or other security which is issued as) a dividend or other distribution with
respect to, in exchange for or in replacement of the Shares or the Underlying
Shares; provided that with respect to a particular Holder, such Holder's
Registrable Securities shall cease to be Registrable Securities upon the
earliest to occur of the following: (A) a sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold by the Holder shall cease to be a Registrable Security); or (B)
becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and acceptable to the transfer agent for the
Common Stock.

"Registration Statement" means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to each such Registration Statements, including
pre- and post-effective amendments thereto, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such Registration Statements.

"Remainder Registration Statements" has the meaning set forth in Section 2(a).

3

--------------------------------------------------------------------------------

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff; provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Shares" has the meaning set forth in the Purchase Agreement.

"Staff" has the meaning set forth in Section 2(a).

"Trading Day" means any day on which the Common Stock is traded on the Trading
Market.

"Trading Market" means the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock, the principal
securities exchange or securities market on which the Common Stock is then
traded.

"Transaction Documents" shall have the meaning set forth in the Purchase
Agreement.

"Underlying Shares" shall have the meaning set forth in the Purchase Agreement.

"Warrants" shall have the meaning set forth in the Purchase Agreement.

SECTION 2.

REGISTRATION

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the "Initial Registration Statement"). The Initial Registration
Statement shall be on Form S-3 (except that if the Company is then ineligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to register for resale the
Registrable Securities as a secondary offering) subject to the provisions of
Section 2(e) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a "Plan of Distribution" section substantially in the form attached
hereto as Annex A (which may be modified to respond to comments, if any,
provided by the Commission).

4

--------------------------------------------------------------------------------

(i) Notwithstanding the registration obligations set forth in this Section 2, in
the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement or that any
Holder must be named as an underwriter in the Registration Statement, the
Company agrees to promptly (x) inform each of the Holders thereof and use its
reasonable best efforts to file amendments to the Initial Registration Statement
as required by the Commission and/or (y) withdraw the Initial Registration
Statement and file a new registration statement (a "New Registration
Statement"), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its reasonable
best efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with SEC Guidance, including without
limitation, Compliance and Disclosure Interpretation 612.09, in each case
without naming any Holder as an underwriter in the Registration Statement.  Each
Purchaser shall have the right to comment or have their counsel comment on any
written submission made to the staff of Commission (the "Staff") with respect to
any disclosure specifically relating to such Purchaser. No such written
submission shall be made to the Staff containing disclosure specifically
relating to such Purchaser to which such Purchaser's counsel reasonably objects.

(ii) Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering without naming any
Holder as an underwriter (and notwithstanding that the Company used reasonable
best efforts to advocate with the Commission for the registration of all or a
greater number of Registrable Securities), unless otherwise directed in writing
by a Holder as to its Registrable Securities, the Registrable Securities to be
registered on such Registration Statement will be reduced (applied, in the case
that some Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Shares held by such Holders), subject to a
determination by the Commission that certain Holders must be reduced first based
on the number of Registrable Securities held by such Holders. Any reduction of
Registrable Securities pursuant to this Section 2(a)(ii) shall occur only after
all securities that are not Registrable Securities, if any, are first removed
from such Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (x) or (y) above, the Company will use its reasonable best
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the "Remainder Registration Statements").  No Holder
shall be named as an "underwriter" in any Registration Statement without such
Holder's prior written consent.

5

--------------------------------------------------------------------------------

(b) The Company shall use its reasonable best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, filing with the Commission a request for acceleration
of effectiveness in accordance with Rule 461 promulgated under the Securities
Act within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be "reviewed," or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Section 2(e), shall use its reasonable best efforts to keep each
Registration Statement continuously effective under the Securities Act for so
long as the securities registered for resale thereunder retain their character
as "Registrable Securities" (the "Effectiveness Period"). The Company shall
promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the first Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. New York time on the first Trading Day after the Effective Date, file
a final Prospectus with the Commission, as required by Rule 424(b).

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date and except for
the reasons as set forth in Section 3(j), (A) such Registration Statement ceases
for any reason (including, without limitation, by reason of a stop order or the
Company's failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the "Plan of Distribution" or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 30 consecutive days or 45
calendar days (which need not be consecutive days) during any 12-month period
(other than as a result of a breach of this Agreement by a Holder) (any such
failure or breach in clauses (i) through (iii) above being referred to as an
"Event," and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 30 consecutive
day period or 45 calendar day period, as applicable, is exceeded, being referred
to as an "Event Date"), then in addition to any other rights the Holders may
have hereunder or under applicable law: (x) within five (5) Business Days after
an Event Date, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on such Event Date; and (y) on each 30-day
anniversary (or pro rata portion thereof) following any Event Date (including,
for the avoidance of doubt, a failure in clause (i), in which case each 30-day
anniversary shall be measured commencing on the 31st day following such Event
Date) until the earlier of (1) the applicable Event is cured or (2) the
Registrable Securities are eligible for resale pursuant to Rule 144 without
manner of sale or volume restrictions, the Company shall pay to each Holder an
amount in cash, as liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any unregistered Registrable Securities then held by such Holder. The
amounts payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as "Liquidated Damages." The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 5.0% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within 30 Business Days
after the date payable, the Company will pay interest thereon at a rate of 1.0%
per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. Unless otherwise specified in this Section 2(c), the Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date.  Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(c) in
accordance with applicable law.  The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the Commission to be included in a Registration Statement due
solely to Rule 415 under the Securities Act from the time that it is determined
that such Registrable Securities are not permitted to be registered until such
time as the provisions of this Agreement as to the Remainder Registration
Statements required to be filed hereunder are triggered, in which case the
provisions of this Section 2(c) shall once again apply, if applicable. In such
case, the Liquidated Damages shall be calculated to only apply to the percentage
of Registrable Securities which are permitted in accordance with SEC Guidance to
be included in such Registration Statement. The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company's failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Holder to timely provide the Company with information requested by the Company
and necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which the Effectiveness Deadline would be
extended with respect to Registrable Securities held by such Holder).

6

--------------------------------------------------------------------------------

(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not later than the Closing Date. At least five (5) Trading Days
prior to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Stockholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within two (2) Trading Days prior to the applicable anticipated filing date.
Each Holder further agrees that it shall not be entitled to be named as a
selling security holder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any reasonable requests for further information as described
in the previous sentence. If a Holder of Registrable Securities returns a
Selling Stockholder Questionnaire or a request for further information, in
either case, after its respective deadline, the Company shall use its reasonable
best efforts to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

7

--------------------------------------------------------------------------------

(e) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on Form S-1 and (ii) undertake to register
the Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

SECTION 3.

REGISTRATION PROCEDURES

In connection with the Company's registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than three (3) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K, and any similar or successor reports), (i) furnish to each Holder copies of
such Registration Statement, Prospectus or amendment or supplement thereto,
substantially in the form as proposed to be filed, which documents will be
subject to the review of such Holder (it being acknowledged and agreed that if a
Holder does not object to or comment on the aforementioned documents within such
five (5) Trading Day or three (3) Trading Day period, as the case may be, then
the Holder shall be deemed to have consented to and approved the use of such
documents) and (ii) use reasonable best efforts to cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each Holder, to conduct such review. Notwithstanding the foregoing,
the Company shall not be required to furnish to the Holders any prospectus
supplement being prepare and filed solely to name new or additional selling
securityholders unless such Holder is named in such prospectus supplement.  The
Company shall not file any Registration Statement or Prospectus or any amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that the Company is notified of such objection in writing within
the five (5) Trading Day or three (3) Trading Day period described above, as
applicable, and provided further, that no such delay in filing shall result in
any Liquidated Damages under Section 2(c).

(b) (i)  Subject to Section 3(i), prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible notify the Holders of such
comments and provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as "Selling Stockholders" but the Company need not provide any
comments to the Holders that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement until such time as
all of such Registrable Securities cease to be Registrable Securities or shall
have been disposed of (subject to the terms of this Agreement) in accordance
with the intended methods of disposition by the Holders thereof as set forth in
such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that in the event the Company informs the
Holders in writing that it does not satisfy the conditions specified in Rule 172
and, as a result thereof, the Holders are required to deliver a Prospectus in
connection with any disposition of Registrable Securities, the Company shall
deliver to the Holders a copy of the Prospectus in electronic format and each
such Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Holder sells any of the Registrable Securities, and each
Holder agrees to dispose of Registrable Securities in compliance with the "Plan
of Distribution" described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act), the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

8

--------------------------------------------------------------------------------

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible via facsimile or electronic mail (and, in the case of (i)(A) below, not
less than three (3) Trading Days prior to such filing) and confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to any
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a "review" of any Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders that pertain to such Holder as
a Selling Stockholder or to the Plan of Distribution, but not information that
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment
thereto, when the same has been declared effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as "Selling Stockholders" or the "Plan
of Distribution"; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of, or in
anticipation of, any acquisition, financing activity, regulatory developments or
other material transaction involving the Company, or any other event or
condition of similar significance to the Company, for which allowing the
continued availability of a Registration Statement or Prospectus would be, in
the good faith determination of the Board of Directors, materially detrimental
to the Company; provided, that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder's agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.

9

--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) Furnish to the Holders, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission's EDGAR
system.

(f) Promptly deliver to the Holders, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Person may reasonably request.  Subject
to Section 7(c) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

10

--------------------------------------------------------------------------------

(g) Prior to the resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holder in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as such Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book-entry statements representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book-entry statements shall be free, to the extent permitted by
the Purchase Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its reasonable best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(i) to
suspend the availability of a Registration Statement and Prospectus for a period
not to exceed 60 calendar days (which need not be consecutive days) in any
12-month period without incurring liability for Liquidated Damages otherwise
required pursuant to Section 2(c).

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority, Inc. ("FINRA") affiliations, (iii) any natural persons who
have the power to vote or dispose of the common stock and (iv) any other
information with respect to the Holder as may be requested by the Commission,
FINRA or any state securities commission. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company's request, any Liquidated Damages
that are accruing at such time as to such Holder only shall be tolled and any
Event that may otherwise occur solely because of such delay shall be suspended
as to such Holder only, until such information is delivered to the Company;
provided, however, if the failure of the Holder to furnish the required
information results the occurrence of an Event under Section 2(c), any
Liquidated Damages that are accruing at such time shall be tolled and any such
Event that occurs as a result thereof shall be suspended until such time as the
Holder furnishes such information.

11

--------------------------------------------------------------------------------

(k) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as reasonably requested by any such Holder,
and the Company shall pay the filing fee required for the first such filing
within five (5) Business Days of the request therefor.

(l) Cause all such Registrable Securities to be listed on the Trading Market on
which similar securities issued by the Company are then listed.

SECTION 4.

HOLDER'S OBLIGATIONS

 The Holders agree, by acquisition of the Registrable Securities, that the
Holders shall not be entitled to sell any of such Registrable Securities
pursuant to a Registration Statement or to receive a Prospectus relating
thereto, unless such Holders have furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire and Selling
Stockholder Questionnaire pursuant to the Purchase Agreement.

SECTION 5.

REGISTRATION EXPENSES

 All fees and expenses incident to the Company's performance of or compliance
with its obligations under this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company pursuant to Section
3(k) hereof, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  The Holders shall bear the cost of
all underwriting discounts and selling commissions associated with any sale of
Registrable Securities and shall pay all of its own costs and expenses,
including, without limitation, all fees and disbursements to counsel (and any
other advisors) of the Holders and any stock transfer taxes.  In no event shall
the Company be responsible for any broker or similar commissions of any Holder.

12

--------------------------------------------------------------------------------

SECTION 6.

INDEMNIFICATION

(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each Holder, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, amounts paid in settlement in
accordance with Section 6(c) hereof, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys'
fees) and expenses (collectively, "Losses"), as incurred, arising out of or
relating to (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holders have approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to the Registration
Statement, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(vi), related
to the use by such Holder of an outdated or defective Prospectus after the
Company has validly notified such Holder in writing (in accordance with Section
7(c) below) that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice (as defined below) or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware arising from or in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 6(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

13

--------------------------------------------------------------------------------

(b) Indemnification by Holder.  Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein and such untrue statement or alleged
untrue statement or omission or alleged omission had not been corrected in such
Prospectus or in any amendment or supplement thereto prior to, or concurrently
with, the sale of Registrable Securities to the person asserting the applicable
claim or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(vi), to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(c) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice or an amended or supplemented Prospectus, but only if and to
the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder (together with any liability under Section 6(d)) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or the Indemnifying Party does not,
upon assuming the defense of such Proceeding, conduct the defense of such claim
actively and diligently; (3) the named parties to any such Proceeding (including
any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party; (4) the claim is based upon
any Proceeding, indictment, allegation or investigation of a criminal nature; or
(5) the claim seeks an injunction or non-monetary or equitable relief against
the Indemnified Party, other than any such claim that is incidental to the
primary claim or claims and not material (in the case of clauses (2)-(5), if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c) except in the case of clause (3) above.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and such
settlement does not require any Indemnified Party to perform any covenant or
refrain from engaging in any activity or include any non-monetary limitation on
the actions of any Indemnified Party or any of its affiliates or any admission
of fault, violation, culpability, malfeasance or nonfeasance by, or on behalf
of, or liability on behalf of, any such Indemnified Party.

14

--------------------------------------------------------------------------------

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent there is a final,
non-appealable judicial determination that such Indemnified Party is not
entitled to indemnification hereunder).

(d) Contribution.  If a claim for indemnification under Section 6(a) or Section
6(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise) or insufficient to hold an Indemnified Party harmless for any Losses,
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6 was available to such party in
accordance with its terms.

15

--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

SECTION 7.

MISCELLANEOUS

(a) Piggy-Back Registrations.  If at any time during the Effectiveness Period,
except as contemplated by Section 2(a) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, and even if
there is such an effective Registration Statement covering all of the
Registrable Securities, in the event that such offering for its own account or
the account of others is to be underwritten, then the Company shall deliver to
each Holder a written notice of such determination and, if within 15 days after
the date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of any Registrable Securities such Holder requests to be registered. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 7(a) prior to the effectiveness of such registration
whether or not the Holders have elected to include securities in such
registration.

(b) Rule 144 Compliance.  With a view to making available to the Holders the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:

16

--------------------------------------------------------------------------------

(i) use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

(ii) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

(iii) furnish to any Holder, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act and of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company with the Commission as such Holder may reasonably
request in connection with the sale of Registrable Securities without
registration (in each case to the extent not readily publicly available).

(c) Discontinued Disposition.  The Holders agree by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d) Compliance.  Subject to the Company's compliance with its obligations set
forth in Section 3(b), the Holders covenant and agree that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement.

(e) Furnishing of Information.  The Holders shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(f) Termination of Rights.  For the avoidance of doubt, it is expressly agreed
and understood that (i) in the event that there are no Registrable Securities
outstanding as of a Filing Deadline, then the Company shall have no obligation
to file, cause to be declared effective or to keep effective any Registration
Statement hereunder (including any Registration Statement previously filed
pursuant to this Agreement) and (ii) all rights granted to the Holders hereunder
(including the rights set forth in Sections 7(a) and 7(b)), shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding.

17

--------------------------------------------------------------------------------

(g)  Waivers and Amendments.  No provision of this Agreement may be waived,
amended, modified or supplemented except in a written instrument signed by the
Company and the Holders or Holders (as applicable) of no less than a majority of
the then outstanding Registrable Securities or, if such amendment, modification
or supplement shall affect a Holder in a manner disproportionate from other
Holders then the signature of such Holder shall be required, provided that any
party may give a waiver as to itself.  The Company shall provide prior written
notice to the Holders of any proposed waiver, amendment, modification or
supplement.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

(h) Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of New York, in the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, in the State of New York, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

(i) Remedies.  In the event of a breach by the Company or by the Holders of any
of their obligations under this Agreement, such Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Holders agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

18

--------------------------------------------------------------------------------

(j) Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

if to the Company, to:

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Neil Reithinger, CFO

Facsimile: (480) 659-6407

with a copy (which shall not constitute notice) to:

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0801

And

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C

666 Third Avenue

New York, New York 10017

Attention: Jeffrey Schultz, Esq.

Facsimile: (212) 983-3115

if to a Purchaser: To the address set forth under such Purchaser's name on the
signature pages hereto

if to any other Person who is

then the registered Holder: To the address of such Holder as it appears in the
stock transfer books of the Company

, or to such other person, at such other place or in such manner as one party
shall designate to other party in writing.

19

--------------------------------------------------------------------------------

(k) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Holder or Holders (as
applicable) of a majority of the then outstanding Registrable Securities (other
than by merger or consolidation or to an entity which acquires the Company
including by way of acquiring all or substantially all of the Company's assets).
The rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
the Holders to a Permitted Transferee of such Holder, but only if (i) such
Holder agrees in writing with such Permitted Transferee to assign such rights
and related obligations under this Agreement, and for such Permitted Transferee
to assume such obligations, and a copy of such agreement is furnished to the
Company, (ii) the Company is furnished with written notice of the name and
address of such Permitted Transferee and the securities with respect to which
such registration rights are being transferred or assigned, (iii) such Permitted
Transferee agrees in writing with the Company to be bound by all of the
provisions contained herein, and (iv) such Permitted Transferee is an
"accredited investor," as that term is defined in Rule 501 of Regulation D.

(l) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(m) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(n) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.

[signature page follows]

20

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

  COMPANY:         ORGENESIS INC.         By:  /s/ Vered Caplan     Name:  Vered
Caplan   Title:  CEO

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

  PURCHASERS:         THE PHOENIX INSURANCE COMPANY LTD.         By: /S/ Dan
Kerner   Name: Dan Kerner   Title:  Head of Nostro         By: /S/ Haggai
Schrieber   Name:  Haggai Schrieber   Title: CIO         Address: 53 Derech
Hashalom Street     Givatayim, Israel

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

  PURCHASERS:         SHUTFUT-MENAYOT CHUL-HAPHOENIX AMITIM         By: /S/
Haggai Schrieber   Name: Haggai Schrieber   Title:  CIO         By: /S/ Eli
Schwartz   Name:  Eli Schwartz   Title: CfO         Address: 53 Derech Hashalom
Street     Givatayim, Israel

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

  PURCHASERS:         SPHERA GLOBAL HEALTHCARE MASTER FUND         By: /S/ Doron
Breen   Name: Doron Breen   Title:  Director         Address: 21 Ha'arbaa Street
    4th Floor     Tel Aviv, Israel 6473921

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

  PURCHASERS:         SPHERA BIOTECH MASTER FUND, LP         By: /S/ Doron Breen
  Name: Doron Breen   Title:  Director of GP         Address: 21 Ha'arbaa Street
    4th Floor     Tel Aviv, Israel 6473921

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

  PURCHASERS:         IDEA LP         By: /S/ Hani Lerman   Name: Hani Lerman  
Title:  CFO         Address: Hachoshlim 6 Herzliya, Israel

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

• through brokers, dealers or underwriters that may act solely as agents;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

• one or more underwritten offerings on a firm commitment or best efforts basis;

• a combination of any such methods of disposition; and

• any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

A-1

--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In addition, upon being notified in
writing by the selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume.  The selling stockholders may also sell
shares of common stock short after the effective date of the registration
statement of which this prospectus is a part and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The selling stockholders
may also enter into option or other transactions after the effective date of the
registration statement of which this prospectus is a part with broker-dealers or
other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  We have advised the selling stockholders
that they are required to comply with Regulation M promulgated under the
Securities Exchange Act of 1934, as amended, during such time as it may be
engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

A-2

--------------------------------------------------------------------------------

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholders reserve the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or pursuant to
Rule 144 of the Securities Act, (b) the date on which the shares of common stock
covered by this prospectus may be sold by non-affiliates without any volume or
manner of sale restrictions or current public information requirement pursuant
to Rule 144 of the Securities Act, and (c) four years from the date of the
Purchase Agreement.




A-3

--------------------------------------------------------------------------------